Opinion issued February 17, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00560-CV
                           ———————————
                       KENNARD LAW, P.C., Appellant
                                        V.
                          LINDA PATTON, Appellee


                   On Appeal from the 400th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 15-DCV-226125


                         MEMORANDUM OPINION

      Appellant, Kennard Law, P.C. (“Kennard Law”), challenges the trial court’s

order granting the motions of appellee, Linda Patton, to strike Kennard Law’s plea

in intervention and sever Kennard Law’s attorney’s fees dispute from the underlying

case. Because we conclude that a final appealable judgment has not been entered in
the severed attorney’s fee dispute, and that Kennard Law lacks standing to appeal

from the final order entered in the original cause number,1 we dismiss for want of

jurisdiction.

                                      Background

      In September 2015, Patton sued Triumph Southwest, LP d/b/a Kindred

Hospital Sugar Land (“Kindred Hospital”)2 for alleged wrongful termination and

retaliation in violation of the whistleblower protection provisions of the Texas

Health and Safety Code (the “Employment Dispute”). Shortly after filing suit, Patton

retained Kennard Law to substitute as counsel for her in the Employment Dispute.

The engagement agreement (“Engagement Agreement”) between Kennard Law and

Patton, signed in October 2015, required Patton to pay an upfront non-refundable

retainer and expense deposit, in addition to a 40 percent contingency fee on “any and

all sums of money and property recovered herein.” In the Engagement Agreement,

Patton also conveyed and assigned to Kennard Law an interest in the Employment



1
      On November 16, 2021, we ordered that Kennard Law file briefing addressing these
      jurisdictional issues, namely, whether (1) Kennard Law appealed from a final
      judgment or other appealable order and (2) Kennard Law had standing to appeal
      from an order or final judgment entered in the original cause number
      15-DCV-226125. Kennard Law’s additional briefing was due on December 16,
      2021. However, Kennard Law did not file the ordered briefing. We also ordered
      Patton to file a reply to Kennard Law’s brief, which would have been due 30 days
      after Kennard Law filed its brief. Because Kennard Law did not file a brief, Patton
      was not required to file a reply.
2
      Kindred Hospital is not a party to this appeal.
                                            2
Dispute “and in any action, compromise, settlement, judgment, payment of services,

profits or recovery therefrom.” During the discovery process, Patton and Kennard

Law disagreed on the appropriate approach to Patton’s discovery responses. Their

dispute resulted in Patton terminating Kennard Law as her counsel.

      In June 2016, Patton retained Derrick Law, PLLC (“Derrick Law”) to

substitute into the Employment Dispute as her counsel. According to Patton, in

reliance on Kennard Law’s representations that it had relinquished any interest in

her case, she agreed to pay Derrick Law 40 percent of any settlement, judgement, or

award she obtained as a result of the Employment Dispute. After four years of

litigation, on June 23, 2020, Patton and Kindred Hospital reached a resolution and

entered into a confidential settlement of the Employment Dispute.

      The next day, Kennard Law intervened in the Employment Dispute to assert

its alleged interest in Patton’s award (the “Attorney’s Fee Dispute”). Thereafter,

Patton moved to strike Kennard Law’s plea in intervention and requested that the

trial court sever the Attorney’s Fee Dispute and place the disputed 40 percent of the

settlement into the court’s registry.

      On July 23, 2020, the trial court entered an order striking Kennard Law’s

“Plea in Intervention from this Cause Number of 15-DCV-226125,” granting

Patton’s motion to sever, and severing the Attorney’s Fee Dispute between Patton

and Kennard Law into a separate cause number (the “July 23 Order”). The trial court


                                         3
ordered Kindred Hospital to deposit 40% of the settlement proceeds into the court’s

registry “pending resolution of the dispute between . . . Kennard [Law]

and . . . Patton.” On August 3, 2020, Kennard Law filed a notice of appeal in the

original cause number from the trial court’s July 23 Order.

      After reviewing the record, we ordered Kennard Law to file a brief

demonstrating that this Court has appellate jurisdiction over this appeal from the trial

court’s July 23 Order striking Kennard Law’s plea in intervention and severing its

claims into a separate cause number, noting that Kennard Law did not appear to

(1) have appealed from a final judgment or (2) have standing to appeal from a final

judgment or order in the original cause number, as it was no longer a party following

severance. See TEX. R. APP. P. 42.3(a), 43.2(f). Kennard Law did not file a brief

addressing these issues. We also ordered the district clerk to file a supplemental

clerk’s record containing any final judgment, if existing, entered in the original or

severed cause numbers. The district clerk filed a supplemental clerk’s record

containing the trial court’s October 23, 2020 order dismissing the Employment

Dispute against Kindred Hospital with prejudice.

                                      Discussion

      Kennard Law purports to appeal from the trial court’s order striking its plea

in intervention and granting Patton’s motion to sever. This Court generally has

jurisdiction only over appeals from final judgments and specific interlocutory orders


                                           4
that the legislature has designated as appealable orders. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); N.E. Indep. Sch. Dist. v. Aldridge, 400

S.W.2d 893, 895 (Tex. 1966); see also TEX. CIV. PRAC. & REM. CODE § 51.014. A

judgment is final if it disposes of all pending parties and claims in the record.

Lehmann, 39 S.W.3d at 195.

      Generally, “[a]n interlocutory order striking an intervention is not an

appealable order.” See Nghiem v. Sajib, No. 01-16-00425-CV, 2016 WL 4131460,

at *1 (Tex. App.—Houston [1st Dist.] Aug. 2, 2016, no pet.) (mem. op.). Instead, an

order dismissing or striking an intervention may not be appealed by the intervenor

before rendition of a final judgment. See Metromedia Long Distance, Inc. v. Hughes,

810 S.W.2d 494, 499 (Tex. App.—San Antonio 1991, writ denied). Moreover, when

a suit is severed, two or more independent lawsuits result, each with their own final

appealable judgments. Van Dyke v. Boswell, O’Toole, Davis & Pickering, 697

S.W.2d 381, 383 (Tex. 1985); Beckham Group, P.C. v. Snyder, 315 S.W.3d 244, 245

(Tex. App.—Dallas 2010, no pet.). “Thus, although a severance is not a final

judgment, it may result in a final judgment.” Beckham Group, 315 S.W.3d at 245.

      Here, when the trial court entered its July 23 Order striking Kennard Law’s

plea in intervention and severing its claims into a separate cause number, two

separate lawsuits resulted: (1) the Employment Dispute, which remained under the

original cause number, 15-DCV-226125, and (2) the Attorney’s Fee Dispute, which


                                         5
was severed into “the separate cause number of 20-DCV-226125-B or the next

available separate cause number.”3 There has been no separate final judgment

resolving the Attorney’s Fee Dispute that was severed from the Employment

Dispute. See Thompson v. Beyer, 91 S.W.3d 902, 904 (Tex. App.—Dallas 2002, no

pet.) (“As a rule, a severance of an interlocutory judgment into a severed action

makes it final if all claims in the severed action have been disposed of, unless the

order of severance indicates further proceedings are to be had in the severed

action.”). Until there is a final judgment signed by the trial court on the separate

Attorney’s Fee Dispute, this Court does not have appellate jurisdiction to hear this

matter. See Lehmann, 39 S.W.3d at 195; see also Beckham Group, P.C., 315 S.W.3d

244, 245–46 (Tex. App.—Dallas 2010, no pet.) (holding appellate court lacked

jurisdiction over appeal of interlocutory order severing intervenor’s attorney’s fees

claim from divorce proceeding when no final judgment rendered on attorney’s fees).

      Even setting aside the issue of whether a final judgment has been entered

resolving the Attorney’s Fee Dispute, Kennard Law has not appealed from an order

entered in the severed cause number. Instead, the only order appealed from is the

trial court’s July 23 Order entered in the original cause number 15-DCV-226125.

Once the trial court severed Kennard Law’s claims into a separate cause of action,


3
      The trial court’s docket sheet demonstrates that the trial court ordered the “[c]ase to
      be severed and intervention granted as [its] own case . . . Court requested case from
      lower court regarding attorney’s fees be consolidated with the severed case.”
                                             6
Kennard Law was “no longer a party of record in the original cause number and

lack[ed] standing to appeal from a final judgment in the original cause number.”

Prototype Mach. Co. v. Boulware, No. 04-18-00952-CV, 2019 WL 938282, at *1

(Tex. App.—San Antonio Feb. 27, 2019, no pet.) (mem. op.) (holding appellant

lacked standing to appeal from final judgment in original cause number because trial

court severed appellant’s claims as intervenor into separate cause number and,

therefore, appellant was no longer party to original cause number); see also Gore

Family Ltd. P’ship, Ltd. v. Gore, No. 01-17-00165-CV, 2018 WL 3384554, at *2

(Tex. App.—Houston [1st Dist.] July 12, 2018, no pet.) (mem. op.) (dismissing

appeal for lack of jurisdiction and holding appellant lacked standing to appeal from

final judgment in original cause number because claims against appellant had been

severed).

      Accordingly, we hold that because there has been no final judgment or other

appealable order entered in the severed Attorney’s Fee Dispute, and because

Kennard Law lacks standing to appeal from an order or final judgment entered in the

original cause number, we do not have jurisdiction to hear this appeal.




                                         7
                                   Conclusion

      We dismiss this appeal for want of jurisdiction.




                                             Amparo Guerra
                                             Justice

Panel consists of Justices Hightower, Countiss, and Guerra.




                                         8